Order entered September 4, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00428-CV

          IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-19199

                                   ORDER

      Before the Court is appellant’s September 2, 2020 second motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to September 22, 2020.


                                         /s/   BILL WHITEHILL
                                               JUSTICE